NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                          MAY 29 2015
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 KAREN LEE CARLSON, pro se,                       No. 12-72030

              Petitioner - Appellant,             Tax Ct. No. 010633-10 L

    v.
                                                  MEMORANDUM*
 COMMISSIONER OF INTERNAL
 REVENUE,

              Respondent - Appellee.

                            Appeal from a Decision of the
                              United States Tax Court

                              Submitted May 13, 2015**

Before:        LEAVY, CALLAHAN, and M. SMITH, Circuit Judges.

         Karen Lee Carlson, appeals pro se from the Tax Court’s decision, following

a bench trial, concerning her income tax liability for tax years 2001 through 2004.

We have jurisdiction under 26 U.S.C. § 7482(a)(1). We review de novo the Tax

Court’s legal conclusions, and review for clear error its factual findings.

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Johanson v. Comm’r, 541 F.3d 973, 976 (9th Cir. 2008). We affirm.

      Contrary to Carlson’s contention, the Tax Court correctly concluded that

Carlson had received taxable income, such as compensation for work performed

for private companies, while she resided in Oregon and Washington. See 26

U.S.C. § 61(a) (broadly defining “gross income” as “all income from whatever

source derived, including (but not limited to) . . . compensation for services”); id.

§ 62 (defining “adjusted gross income” as gross income less deductions and

excluding “the performance of services by the taxpayer as an employee” as a

deduction); id. § 63 (defining “taxable income” as gross income less allowable

deductions); United States v. Hanson, 2 F.3d 942, 945 (9th Cir. 1993) (rejecting

the argument that a natural born citizen of a state is not subject to the tax code),

superseded on other grounds by statute; Grimes v. Comm’r, 806 F.2d 1451, 1453

(9th Cir. 1986) (holding that tax on income is constitutional and defining taxable

income).

      Moreover, the district court did not abuse its discretion by excluding Charles

Allen Harman’s proposed testimony regarding statutes and case law. See Keller v.

Comm’r, 568 F.3d 710, 725 (9th Cir. 2009) (applying abuse of discretion standard

to Tax Court’s evidentiary decision to restrict testimony).

                                           2                                    12-72030
      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

      Respondent’s motion for sanctions in the amount of $8,000, filed on March

15, 2013, is granted. See Fed. R. App. P. 38; Adriana Int’l Corp. v. Thoeren. 913
F.2d 1406, 1417 (9th Cir. 1990) (noting this court’s discretion to award sanctions

for bringing a frivolous appeal, defined as “if the result is obvious or the

appellant’s arguments are wholly without merit”).

      Carlson’s requests for relief, set forth in her opening and reply briefs, are

denied.

      AFFIRMED.




                                           3                                   12-72030